DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the groove portion of the first circumferential groove” (singular) and “the groove portion of the second circumferential groove” (singular) in lines 17-19. Examiner notes that claim 1 recites earlier that the first circumferential groove and the second circumferential groove each comprise a “plurality of groove portions” (plural). Therefore, it is unclear whether “the groove portion of the first circumferential groove” and “the groove portion of the second circumferential groove” is intending to refer to only one of the groove portions or all of the groove portions within the respective circumferential groove. It is assumed that both of these limitations are intending to refer to all of the groove portions within the respective circumferential groove. For examination purposes, “the groove portion of the first circumferential groove” and “the groove portion of the second circumferential groove” in lines 17-19 will be read as “the groove portions of the first circumferential groove” and “the groove portions of the second circumferential groove.” 
Examiner notes that similar changes to the recitation of “groove portion” are required in claim 2. 
Claims 3-18 are also rejected due to their dependence on rejected claim 1. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested changes are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeki (JP 2015058912 with English Machine Translation).
Regarding claim 1, Ikeki discloses a tire (title) comprising: a first circumferential groove and a second circumferential groove disposed in a left region and a right region demarcated by a tire equatorial plane (C) (see Modified Figure 11 below), each of the first circumferential groove and the second circumferential groove comprising a plurality of groove portions (12) arranged discontinuously in a row in a tire circumferential direction (see Modified Figure 11 below; [0056]), the groove portions (12) of the first circumferential groove and the groove portions (12) of the second circumferential groove being arranged in a staggered manner in the tire circumferential direction (see Modified Figure 11 below; [0056]). Ikeki further discloses that the first circumferential groove and the second circumferential groove are arranged symmetrically about the tire equatorial plane (C) (see Modified Figure 11 below; [0051]). Thus, the first circumferential groove and the second circumferential groove disclosed by Ikeki have equal distances from their respective groove center lines to the tire equatorial plane (C) (see Modified Figure 11 below), reading on the claimed limitation that a distance D1 from the tire equatorial plane to a groove center line of the first circumferential groove and a distance D2 from the tire equatorial plane to a groove center line of the second circumferential groove have a relationship 0.90                        
                            ≤
                        
                    D2/D1                        
                            ≤
                        
                    1.10. Ikeki further discloses that each of the groove portions (12) of the first circumferential groove and each of the groove portions (12) of the second circumferential groove have a substantially circular shape with equal diameters (Φ) (see Fig. 11; [0050]; [0057]). Thus, the first circumferential groove and the second circumferential groove disclosed by Ikeki read on the claimed limitation that a maximum groove width W1 of the first circumferential groove and a maximum groove width W2 of the second circumferential groove have a relationship 0.90                        
                            ≤
                        
                    W2/W1                        
                            ≤
                        
                    1.10. Furthermore, because each of the groove portions (12) of the first circumferential groove and the second circumferential groove have the same diameter (Φ), each of the groove portions (12) of the first circumferential groove and second circumferential groove have the same maximum circumferential lengths, thereby reading on the claimed limitation that a maximum circumferential length L1 of the groove portions of the first circumferential groove and a maximum circumferential length L2 of the groove portions of the second circumferential groove have a relationship 0.90                        
                            ≤
                        
                    L2/L1                        
                            ≤
                        
                    1.10. Thus, Ikeki satisfies all of the limitations in claim 1. 

    PNG
    media_image1.png
    881
    875
    media_image1.png
    Greyscale

Modified Figure 11, Ikeki
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeki (JP 2015058912 with English Machine Translation). 
Regarding claim 2, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki further discloses that the diameter (Φ), which is equal to a maximum groove width, of each of the groove portions (12) of the first circumferential groove and the second circumferential grove is 9.0 mm or more and 13.0 mm or less ([0057]). Ikeki further discloses that the size of the tire is 225/40R18 ([0072]). Thus, a ratio between the maximum groove widths of the groove portions (12) of the first circumferential groove and the second circumferential groove to a tire sectional width, which is substantially close to a tire ground contact width, is in a range from 0.04 (9/225) to 0.06 (13/225). Ikeki fails to explicitly disclose, however, the exact value for the tire ground contact width (TW). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the maximum groove width of the groove portions of the first and second circumferential grooves and the tire ground contact width. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 11 of Ikeki, one of ordinary skill in the art would have found that the maximum groove width of the groove portions of the first and second circumferential groove is about 0.50 times the tire ground contact width, thus suggesting the claimed ranges of 0.020 to 0.080. 
Therefore, while Ikeki does not explicitly state a value for the relationship between the maximum width of the groove portions of the first and second circumferential grooves and the tire ground contact width, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed ranges because the drawings as well as the given dimensions of the groove portions and the tire reasonably suggest doing so. Thus, Ikeki satisfies all of the limitations in claim 2. 
Regarding claim 12, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki further discloses that a total groove area (ΣSa) of all of the groove portions (12) of all of the grooves in the tread portion (2) is 2% to 7% of the total surface area (St) of a tire ground contact region ([0044]). Ikeki further discloses that the first circumferential groove and the second circumferential groove are two of five identical circumferential grooves (see Modified Figure 11 above). Therefore, a total groove area of the first circumferential groove and a total groove area of the second circumferential groove are each in a range of 0.004 (0.020/5) to 0.014 (0.070/5) times the total surface area (St) of the tire ground contacting region, which is substantially close to the claimed ranges of 0.015 to 0.020. A prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is merely close. See MPEP §2144.05. Ikeki further teaches that configuring the groove areas (Sa) of the groove portions (12) in this way helps to maintain the grip performance of the tire ([0045]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed the groove portions in the first and second circumferential grooves disclosed by Ikeki such that their groove areas satisfy the claimed ranges in claim 12 in order to optimize the grip performance of the tire. 
Regarding claim 13, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki further discloses that only groove portions (12) like the groove portions (12) in the first and second circumferential grooves are formed in the tread portion (2) of the tire (see Fig. 11; [0070]). Ikeki further discloses that each of the groove portions (12) has an opening area (Sa) of 30 mm2 to 180 mm2 ([0042]), overlapping the claimed range of no greater than 40 mm2. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while Ikeki does not specifically disclose that no other grooves or recess portions having an opening area greater than 40 mm2 are provided in the tire ground contact region, based on the range of opening areas of each of the groove portions (12) provided in the tire ground contact region disclosed by Ikeki, it would have been obvious to one having ordinary skill in the art for the tire disclosed by Ikeki to satisfy all of the limitations in claim 5. 
Regarding claim 14, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki further discloses that a total groove area (ΣSa) of all of the groove portions (12) of all of the grooves in the tread portion (2) is 2% to 7% of the total surface area (St) of a tire ground contact region ([0044]). Furthermore, in an example of the tire shown in Fig. 11, Ikeki discloses that the total groove area (ΣSa) of all of the groove portions (12) of all of the grooves in the tread portion (2) is 4.5% of the total surface area (St) of the tire ground contact region (see Table 1, Example 17), suggesting the claimed range of 3.0% or more and 5.0% or less. 
Regarding claim 15, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki fails to explicitly disclose that a distance Dg in a tire width direction between the groove center line of the first circumferential groove and the groove center line of the second circumferential groove has a relationship 0.10                        
                            ≤
                        
                    Dg/TW                        
                            ≤
                        
                    0.90 with respect to the tire ground contact width TW. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between a distance between the first and second circumferential grooves and the tire ground contact length. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 11 of Ikeki (see also Modified Figure 11 below), one of ordinary skill in the art would have found that a distance between the groove center line of the first circumferential groove and the groove center line of the second circumferential groove is about 0.7 times the tire ground contact width, thus suggesting the claimed range of 0.10 to 0.90. 

    PNG
    media_image2.png
    881
    875
    media_image2.png
    Greyscale

Modified Figure 11, Ikeki
Therefore, while Ikeki does not explicitly state a value for the relationship between a distance between the first and second circumferential grooves and the tire ground contact length, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Ikeki satisfies all of the limitations in claim 15. 
Claims 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeki (JP 2015058912 with English Machine Translation) in view of Yamaguchi (JP 2812999 with English Machine Translation). 
Regarding claims 3 and 11, Ikeki discloses all of the limitations as set forth above for claims 2 and 1, respectively. Ikeki further discloses that each of the groove portions (12) of the first and second circumferential groove are designed to dissipate heat in the tread portion (2) ([0007]; [0050]). Ikeki fails to explicitly disclose, however, the maximum groove depths of the groove portions (12). 
Yamaguchi teaches a similar tire (title) comprising: a plurality of discontinuous groove portions (4) (see Fig. 1). Yamaguchi further teaches that the maximum depth (D) of these groove portions (4) is preferably in the range of 2 to 4 mm (pg. 3, paragraph 18), overlapping the claimed range of 2.5 mm or more and 5.0 mm or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yamaguchi further teaches that these groove portions (4) are designed to dissipate heat (pg. 2, paragraph 7; pg. 5, paragraph 20-pg. 6, paragraph 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed the groove portions disclosed by Ikeki to have a maximum depth within the claimed range, as suggested by Yamaguchi, because they would have had a reasonable expectation that doing so would further improve the heat dissipating effects of the groove portions. 
Regarding claim 4, modified Ikeki discloses all of the limitations as set forth above for claim 3. Modified Ikeki further discloses that a total groove area (Ikeki: ΣSa) of all of the groove portions (Ikeki: 12) of all of the grooves in the tread portion (Ikeki: 2) is 2% to 7% of the total surface area (Ikeki: St) of a tire ground contact region (Ikeki: [0044]). Modified Ikeki further discloses that the first circumferential groove and the second circumferential groove are two of five identical circumferential grooves (see Modified Figure 11 above). Therefore, a total groove area of the first circumferential groove and a total groove area of the second circumferential groove are each in a range of 0.004 (0.020/5) to 0.014 (0.070/5) times the total surface area (Ikeki: St) of the tire ground contacting region, which is substantially close to the claimed ranges of 0.015 to 0.020. A prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is merely close. See MPEP §2144.05. Modified Ikeki further teaches that configuring the groove areas (Ikeki: Sa) of the groove portions (Ikeki: 12) in this way helps to maintain the grip performance of the tire (Ikeki: [0045]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed the groove portions in the first and second circumferential grooves disclosed by modified Ikeki such that their groove areas satisfy the claimed ranges in claim 4 in order to optimize the grip performance of the tire. 
Regarding claim 5, modified Ikeki discloses all of the limitations as set forth above for claim 4. Modified Ikeki further discloses that only groove portions (Ikeki: 12) like the groove portions (Ikeki: 12) in the first and second circumferential grooves are formed in the tread portion (Ikeki: 2) of the tire (Ikeki: see Fig. 11; [0070]). Modified Ikeki further discloses that each of the groove portions (Ikeki: 12) has an opening area (Ikeki: Sa) of 30 mm2 to 180 mm2 (Ikeki: [0042]), overlapping the claimed range of no greater than 40 mm2. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while modified Ikeki does not specifically disclose that no other grooves or recess portions having an opening area greater than 40 mm2 are provided in the tire ground contact region, based on the range of opening areas of each of the groove portions (Ikeki: 12) provided in the tire ground contact region disclosed by modified Ikeki, it would have been obvious to one having ordinary skill in the art for the tire disclosed by modified Ikeki to satisfy all of the limitations in claim 5. 
Regarding claim 6, modified Ikeki discloses all of the limitations as set forth above for claim 5. As set forth above, modified Ikeki discloses that a total groove area (Ikeki: ΣSa) of all of the groove portions (Ikeki: 12) of all of the grooves in the tread portion (Ikeki: 2) is 2% to 7% of the total surface area (Ikeki: St) of a tire ground contact region (Ikeki: [0044]). Furthermore, in an example of the tire shown in Fig. 11, modified Ikeki discloses that the total groove area (Ikeki: ΣSa) of all of the groove portions (Ikeki: 12) of all of the grooves in the tread portion (Ikeki: 2) is 4.5% of the total surface area (Ikeki: St) of the tire ground contact region (Ikeki: see Table 1, Example 17), suggesting the claimed range of 3.0% or more and 5.0% or less. 
Regarding claim 7, modified Ikeki discloses all of the limitations as set forth above for claim 6. Modified Ikeki fails to explicitly disclose that a distance Dg in a tire width direction between the groove center line of the first circumferential groove and the groove center line of the second circumferential groove has a relationship 0.10                        
                            ≤
                        
                    Dg/TW                        
                            ≤
                        
                    0.90 with respect to the tire ground contact width TW. 
One of ordinary skill in the art would have found it obvious to use the groove positions of the drawings as a starting point in their design process, specifically in choosing the relationship between a distance between the first and second circumferential grooves and the tire ground contact length. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 11 of Ikeki (see also Modified Figure 11 below), one of ordinary skill in the art would have found that a distance between the groove center line of the first circumferential groove and the groove center line of the second circumferential groove is about 0.7 times the tire ground contact width, thus suggesting the claimed range of 0.10 to 0.90. 

    PNG
    media_image2.png
    881
    875
    media_image2.png
    Greyscale

Modified Figure 11, Ikeki
Therefore, while modified Ikeki does not explicitly state a value for the relationship between a distance between the first and second circumferential grooves and the tire ground contact length, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Ikeki satisfies all of the limitations in claim 7. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeki (JP 2015058912 with English Machine Translation) in view of Yamaguchi (JP 2812999 with English Machine Translation) as applied to claim 7 above, and further in view of Obana (US 2015/0321519). 
Regarding claim 8, modified Ikeki discloses all of the limitations as set forth above for claim 7. As set forth above, modified Ikeki discloses that the size of the tire is 225/40R18 (Ikeki: [0072]). Thus, modified Ikeki discloses that a tire cross-sectional height is equal to 40% of a total tire width, suggesting the claimed range of 0.20 to 0.70. Modified Ikeki fails to disclose, however, that the tire ground contact width (Ikeki: TW) has a relationship 0.90                        
                            ≤
                        
                    TW/SW                        
                            ≤
                        
                    0.98 with respect to the total tire width SW. 
Obana teaches a similar tire (title) in which the tread width (TW) and the total tire width (SW) have the relationship 0.79                        
                            ≤
                        
                    TW/SW                        
                            ≤
                        
                    0.89 ([0083]; see Fig. 1), which is substantially close to the claimed relationship of 0.90                        
                            ≤
                        
                    TW/SW                        
                            ≤
                        
                    0.98. A prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is merely close. See MPEP §2144.05. Obana further teaches that this relationship between the tread width (TW) and the total tire width (SW) helps to make the ground contact pressure of the tire uniform ([0128]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between the tire ground contact width and the total tire width disclosed by modified Ikeki to be within the claimed range, as suggested by Obana, in order to optimize the uniformity of the ground contact pressure of the tire. 
Regarding claim 9, modified Ikeki discloses all of the limitations as set forth above for claim 8. Modified Ikeki further discloses that the tire comprises a pair of bead cores (Ikeki: 5), a carcass layer (Ikeki: 6) extended across the pair of bead cores (Ikeki: 5) (Ikeki: see Fig. 1), a pair of cross belts (Ikeki: 7A, 7B) disposed on an outer circumference of the carcass layer (Ikeki: 6) (Ikeki: see Fig. 1), and a tread rubber (Ikeki: 2G) disposed on an outer side of the cross belts (Ikeki: 7A, 7B) in a radial direction (Ikeki: see Fig. 1). Modified Ikeki fails to disclose, however, that a width Wb of a wider cross belt of the pair of cross belts (Ikeki: 7A, 7B) has a relationship 0.98                        
                            ≤
                        
                    Wb/TW                        
                            ≤
                        
                    1.10 with respect to the tire ground contact width TW. 
Obana teaches a similar tire (title) wherein a width (Wb2) of a wider cross belt (142) of a pair of cross belts (142, 143) has a relationship 0.74                        
                            ≤
                        
                    Wb2/Wca                        
                            ≤
                        
                    0.89 with respect to the cross-sectional width (Wca) of the carcass layer (13) ([0087]). Obana further teaches that the tread width (TW) and the cross-sectional width (Wca) of the carcass layer (13) have a relationship such that 0.82                        
                            ≤
                        
                    TW/Wca                        
                            ≤
                        
                    0.92 ([0127]). Thus, the relationship between the width (Wb2) of the wider cross belt (142) and the tread width (TW) can be calculated to be 0.80 (0.74/0.92)                        
                             
                            ≤
                        
                    Wb2/TW                        
                            ≤
                        
                    1.09 (0.89/0.82), overlapping the claimed range of 0.98 to 1.10. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Obana further teaches that configuring the tire in this way can improve the durability of the tire ([0127]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the wider cross belt and the ground contact width of the tire disclosed by modified Ikeki to have a relationship within the claimed range, as suggested by Obana, because they would have had a reasonable expectation that doing so would help to improve the durability of the tire. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeki (JP 2015058912 with English Machine Translation) in view of Yamaguchi (JP 2812999 with English Machine Translation) as applied to claim 7 above, and further in view of Obana (US 2015/0321519) as applied to claim 9 above, and further in view of Yoshioka et al. (US 4,305,445) (Yoshioka). 
Regarding claim 10, modified Ikeki discloses all of the limitations as set forth above for claim 9. Modified Ikeki fails to disclose, however, that a gauge of the tread rubber (Ikeki: 2G) is in a range of 30% or more and 60% or less with respect to a total gauge of a tread portion on the groove center lines of the first and second circumferential grooves. 
Yoshioka teaches a similar tire (title) comprising a plurality of circumferential grooves (6, 8) (see Fig. 2). Yoshioka further teaches that a ratio (Gt/Gb) of a tread rubber gauge (Gt) to a belt total gauge (Gb) is in a range from 0.7-2.5 (pg. 4, line 60-pg. 5, line 1). Yoshioka further teaches that a total gauge of the tread is equal to the sum of the tread rubber gauge (Gt) and the belt total gauge (Gb) (see Fig. 5). Thus, Yoshioka necessarily teaches that the tread rubber gauge (Gt) is in a range from 41% ((0.7/1.7)*100) to 71% ((2.5/3.5)*100) of the total tread gauge, overlapping the claimed range of 30% or more and 60% or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yoshioka further teaches that configuring the tire in this way helps to mitigate the development of abnormal wear in the tread (pg. 5, lines 1-4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gauge of the tread rubber and the total gauge of the tread disclosed by modified Ikeki to have a relationship within the claimed range, as suggested by Yoshioka, because they would have had a reasonable expectation that doing so would help to mitigate the development of abnormal wear in the tread. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeki (JP 2015058912 with English Machine Translation) in view of Obana (US 2015/0321519). 
Regarding claim 16, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki further discloses that the size of the tire is 225/40R18 ([0072]). Thus, modified Ikeki discloses that a tire cross-sectional height is equal to 40% of a total tire width, suggesting the claimed range of 0.20 to 0.70. Ikeki fails to disclose, however, that the tire ground contact width (Ikeki: TW) has a relationship 0.90                        
                            ≤
                        
                    TW/SW                        
                            ≤
                        
                    0.98 with respect to the total tire width SW. 
Obana teaches a similar tire (title) in which the tread width (TW) and the total tire width (SW) have the relationship 0.79                        
                            ≤
                        
                    TW/SW                        
                            ≤
                        
                    0.89 ([0083]; see Fig. 1), which is substantially close to the claimed relationship of 0.90                        
                            ≤
                        
                    TW/SW                        
                            ≤
                        
                    0.98. A prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is merely close. See MPEP §2144.05. Obana further teaches that this relationship between the tread width (TW) and the total tire width (SW) helps to make the ground contact pressure of the tire uniform ([0128]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between the tire ground contact width and the total tire width disclosed by Ikeki to be within the claimed range, as suggested by Obana, in order to optimize the uniformity of the ground contact pressure of the tire.
Regarding claim 17, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki further discloses that the tire comprises a pair of bead cores (5), a carcass layer (6) extended across the pair of bead cores (5) (see Fig. 1), a pair of cross belts (7A, 7B) disposed on an outer circumference of the carcass layer (6) (see Fig. 1), and a tread rubber (2G) disposed on an outer side of the cross belts (7A, 7B) in a radial direction (see Fig. 1). Ikeki fails to disclose, however, that a width Wb of a wider cross belt of the pair of cross belts (7A, 7B) has a relationship 0.98                        
                            ≤
                        
                    Wb/TW                        
                            ≤
                        
                    1.10 with respect to the tire ground contact width TW. 
Obana teaches a similar tire (title) wherein a width (Wb2) of a wider cross belt (142) of a pair of cross belts (142, 143) has a relationship 0.74                        
                            ≤
                        
                    Wb2/Wca                        
                            ≤
                        
                    0.89 with respect to the cross-sectional width (Wca) of the carcass layer (13) ([0087]). Obana further teaches that the tread width (TW) and the cross-sectional width (Wca) of the carcass layer (13) have a relationship such that 0.82                        
                            ≤
                        
                    TW/Wca                        
                            ≤
                        
                    0.92 ([0127]). Thus, the relationship between the width (Wb2) of the wider cross belt (142) and the tread width (TW) can be calculated to be 0.80 (0.74/0.92)                        
                             
                            ≤
                        
                    Wb2/TW                        
                            ≤
                        
                    1.09 (0.89/0.82), overlapping the claimed range of 0.98 to 1.10. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Obana further teaches that configuring the tire in this way can improve the durability of the tire ([0127]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the wider cross belt and the ground contact width of the tire disclosed by Ikeki to have a relationship within the claimed range, as suggested by Obana, because they would have had a reasonable expectation that doing so would help to improve the durability of the tire. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeki (JP 2015058912 with English Machine Translation) in view of Yoshioka et al. (US 4,305,445) (Yoshioka). 
Regarding claim 18, Ikeki discloses all of the limitations as set forth above for claim 1. Ikeki further discloses that the tire comprises a pair of bead cores (5), a carcass layer (6) extended across the pair of bead cores (5) (see Fig. 1), a pair of cross belts (7A, 7B) disposed on an outer circumference of the carcass layer (6) (see Fig. 1), and a tread rubber (2G) disposed on an outer side of the cross belts (7A, 7B) in a radial direction (see Fig. 1). Ikeki fails to disclose, however, that a gauge of the tread rubber (2G) is in a range of 30% or more and 60% or less with respect to a total gauge of a tread portion on the groove center lines of the first and second circumferential grooves. 
Yoshioka teaches a similar tire (title) comprising a plurality of circumferential grooves (6, 8) (see Fig. 2). Yoshioka further teaches that a ratio (Gt/Gb) of a tread rubber gauge (Gt) to a belt total gauge (Gb) is in a range from 0.7-2.5 (pg. 4, line 60-pg. 5, line 1). Yoshioka further teaches that a total gauge of the tread is equal to the sum of the tread rubber gauge (Gt) and the belt total gauge (Gb) (see Fig. 5). Thus, Yoshioka necessarily teaches that the tread rubber gauge (Gt) is in a range from 41% ((0.7/1.7)*100) to 71% ((2.5/3.5)*100) of the total tread gauge, overlapping the claimed range of 30% or more and 60% or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yoshioka further teaches that configuring the tire in this way helps to mitigate the development of abnormal wear in the tread (pg. 5, lines 1-4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gauge of the tread rubber and the total gauge of the tread disclosed by Ikeki to have a relationship within the claimed range, as suggested by Yoshioka, because they would have had a reasonable expectation that doing so would help to mitigate the development of abnormal wear in the tread.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749